UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 02-7358




In Re: ERNEST EARL MCLAMB,

                                                         Petitioner.



                 On Petition for Writ of Mandamus.
                      (CR-98-62, CA-00-243-F)


Submitted:   April 3, 2003                 Decided:   April 18, 2003


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ernest Earl McLamb, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ernest Earl McLamb petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his 28 U.S.C. §

2255 (2000) motion.      He seeks an order from this court directing

the district court to act. After McLamb filed the instant mandamus

petition,     the   district   court   ruled   on   his   §    2255   motion.

Accordingly, we deny McLamb’s mandamus petition as moot but grant

his motion to proceed in forma pauperis.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                              PETITION DENIED




                                       2